     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 1 of 20




                                       +1-212-474-1080

                                   bgruenstein@cravath.com



                                                                        September 3, 2021

                  Floyd, et al. v. City of New York, 08-CV-1034 (AT)
               Davis, et al. v. City of New York, et al., 10-CV-0699 (AT)


Dear Judge Torres:

               We are counsel to the Monitor, Peter L. Zimroth, and respectfully submit

this letter in response to Plaintiffs’ Motion to Modify the Floyd Remedial Order, filed on

July 29, 2021 (the “Motion”). Plaintiffs’ Motion asks this Court to modify the Remedial

Order by imposing five new requirements (the “Proposed Modifications”). Under these

Proposed Modifications: (1) the Court would need to appoint a “Community

Collaborative Board” (“CCB”) “to advise the Monitor and the Court regarding the

NYPD’s implementation of and compliance with” reforms, and that CCB would have

access to and the ability to publicly share documents prepared by the NYPD and Monitor;

(2) the Monitor’s compliance and progress reviews would need to include “annual

community surveys assessing the public’s perceptions of and experiences

with . . . investigative street encounters and trespass enforcement”; (3) the Monitor’s

compliance and progress reviews would need to include “[b]iannual field audits of the
          Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 2 of 20

                                                                                               2


     stop-and-frisk and trespass enforcement activity of a representative sample of NYPD

     officers using integrity testing methods”; (4) the Court would need to hold biannual

     public status conferences with the Monitor, the parties, and the CCB; and (5) all

     proposals to reform NYPD disciplinary processes would need to be “developed in

     consultation with the CCB and using a notice and public comment process coordinated

     by the Monitor.” (ECF No. 843 (the “Proposed Order”).)

                    As explained in more detail below, the Court should not implement any of

     the Proposed Modifications: the CCB is unnecessary because the community groups

     whose input it would solicit are already actively involved in the reform process, and

     further inappropriate because this Court has repeatedly found that the reform process

     would be impaired by public disclosure of information shared between its key

     decisionmakers (see, e.g., ECF Nos. 622, 650, 844); public status conferences would not

     increase the current level of public engagement with the Monitorship; notice-and-

     comment procedures for implementing disciplinary reforms are not appropriate because

     interested parties already have the opportunity to comment on proposed reforms; and

     neither community surveys nor field audits are a feasible and reliable method for

     assessing the NYPD’s compliance with applicable legal standards.

                    Accordingly, Plaintiffs’ Motion should be denied.

I.      Relevant Factual Background

                    This section summarizes the prior orders and aspects of the reform process

     relevant to deciding Plaintiffs’ Motion.
     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 3 of 20

                                                                                             3


       A.      The Remedial Order Is Tailored to Resolving the Violations in the
               Liability Opinion.

               In 2008, Plaintiffs sued the City under 42 U.S.C. § 1983, alleging that the

NYPD’s practices related to stops and frisks between 2005 and 2013 violated the Fourth

and Fourteenth Amendments. Floyd v. City of New York, 959 F. Supp. 2d 540, 557 &

563 (S.D.N.Y. 2013) (the “Liability Opinion”). The Court ruled for Plaintiffs, and held

that the City caused unconstitutional stops and frisks through three kinds of official

municipal policy: (1) NYPD policymakers articulated a policy of “conducting stops

based in part on criminal suspect data,” id. at 660, which amounted to directing officers

to target racial groups heavily represented in criminal suspect data—an express racial

classification violating the Fourteenth Amendment; (2) the NYPD’s “standard operating

procedure” of pervasive and persistent stops amounted to a policy of making stops

without reasonable suspicion in violation of the Fourth Amendment; and (3) the NYPD

was deliberately indifferent to Plaintiffs’ Fourth and Fourteenth Amendment rights in its

failure to modify its policies encouraging stops to be based on suspect data, and its

policies for training, supervising, monitoring, and disciplining officers.

               Another order, issued the same day as the Liability Opinion, granted and

defined a permanent injunction based on the legal violations identified in the Liability

Opinion. Floyd v. City of New York, 959 F. Supp. 2d 668, 671 (S.D.N.Y. 2013) (the

“Remedial Order”). This Court noted that it had a “broad” and “flexib[le]” power to

determine an appropriate process for remedying those violations, but that the remedies

could be “no broader than necessary to cure the effects of the harm caused by the

violation[s].” (Id. at 674.) Recognizing that “it would be impractical . . . to engage in
      Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 4 of 20

                                                                                                        4


direct oversight” of the remedies, this Court first exercised its power by appointing Mr.

Zimroth as Monitor to “oversee the reform process.” (Id. at 676.) Mr. Zimroth was

specifically charged with the “detection of non-compliance” with this Court’s orders so

as to avoid “motions practice between the parties to assess progress; a costly, contentious,

inefficient, and time-consuming process.” (Id. at 676-77 & n.31.) To this end, he was

empowered to “conduct compliance and progress reviews to assess the extent to which

the NYPD has implemented and complied” with the reforms outlined in the Remedial

Order. (Id. at 677-78.) But consistent with the requirement of narrow tailoring, his

“duties, responsibilities, and authority will be no broader than necessary to end the

constitutional violations in the NYPD’s stop and frisk practices described in the Liability

Opinion.” (Id. at 677.)

                 Rather than mandating self-executing changes to the NYPD’s policies, the

Court directed the Monitor to develop initial reforms to the NYPD’s policies “in

consultation with the parties,” and prescribed certain elements for those “Immediate

Reforms Regarding Stop and Frisk.”1 The Court also ordered the parties to participate in

a “Joint Remedial Process for Developing Supplemental Reforms,” and directed that the

Monitor oversee the implementation of any such reforms approved by the Court. (Id. at

677-78, 686-87.) Plaintiffs were not given any independent oversight or discovery




      1
        The “Immediate Reforms” were not self-executing. But this Court did prescribe specific “elements”
that they would ultimately, presumptively be required to include: revisions to the Patrol Guide and the
NYPD training materials to clearly articulate the constitutional standards governing stops and frisks;
changes to the forms and Patrol Guide provisions for documenting stops; improvements to the policies for
monitoring, supervising, and disciplining officers in relation to their stops; the issuance of a FINEST
message summarizing the Floyd litigation; and a study of the effects of body-worn camera usage. (Id. at
679-85.)
     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 5 of 20

                                                                                          5


power; they have only the role of working with the Monitor to the extent he deems

appropriate to “develop” reforms. (Id. at 677.)

       B.      The Remedial Order Provided for Direct Community Input Through the
               Joint Remedial Process.

               The Joint Remedial Process (“JRP”) was the particular channel that the

Court provided for direct community input on reforms. The JRP was designed “to

develop proposed remedial measures” (the “Joint Process Reforms”) for the Monitor’s

and the Court’s consideration; if the Court approved any Joint Process Reforms, the

Monitor would then oversee their implementation. (Remedial Order at 677, 688.) The

JRP was guided by a facilitator and team (the “Facilitation Team”) that developed the

Joint Process Reform recommendations (the “Recommendations”) through several phases

that extensively solicited direct community input:

               Convening Phase. The Facilitation Team met with more than 40

organizations directly affected by the NYPD’s unconstitutional policies to gather input

concerning proposed reforms and to help develop the remainder of the JRP. (New York

City Joint Remedial Process, Final Report and Recommendations at i-iv, ECF No. 597

(May 15, 2018) (the “JRP Report”).)

               Focus Group Phase. The Facilitation Team conducted 64 focus group

meetings between October 2015 and February 2017, in collaboration with community

organizations, advocacy groups, community centers within NYCHA developments, and

the NYPD (including patrol officers, sergeants, lieutenants, commanding officers, and

executives). (Id.)
         Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 6 of 20

                                                                                                             6


                  Leadership Meeting Phase. Between July 2016 and February 2017, the

Facilitation Team met on 19 different occasions with thought leaders at community,

advocacy, clergy, and policy organizations to further discuss reform ideas. (Id.)

                  Community Forum Phase. In October and December of 2016, the

Facilitation Team collaborated with the NYPD as well as grassroots, community, clergy,

and police reform organizations to conduct 28 community forums throughout the five

boroughs to discuss solutions and reforms. (Id.)

                  In the following year, the Facilitation Team worked to synthesize the

information gathered throughout the various JRP phases, met with Plaintiffs, the

Monitor’s team, and the NYPD to further develop the proposed reforms, and generated a

Final Report and Recommendations summarizing the process and recommending

reforms. (Id.) Several of the reforms proposed in the JRP Report have been ordered into

effect by the Court or otherwise implemented, including the recommendations on

permanent feedback structures for officer conduct, body-worn cameras, monthly NYPD

discipline reports, and other disciplinary recommendations.2 (Id. at 219, 222, 224-25.)




     2
       With respect to Recommendation 1, the “Creation of Permanent Structures for Feedback Regarding
Officer Conduct,” the NYPD, in consultation with the Monitor and Plaintiffs’ counsel, proposed a “plan to
implement a program for systematically receiving, assessing, and acting on information regarding adverse
findings on the conduct of police officers involving illegal stops or illegal trespass enforcements,” a version
of which the Court approved on June 2, 2020. ECF No. 767. With respect to Recommendation 4, “Body-
Worn Cameras,” the Court has approved the Monitor’s Alternative Plan requiring NYPD officers to
activate their body-worn cameras (“BWCs”) for certain first-level encounters and to record certain
descriptive information. ECF No. 817. The NYPD has also implemented various discipline-related
reforms, including by developing the discipline matrix used as its Disciplinary System Penalty Guidelines,
that implement Recommendations 2 and 3.
           Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 7 of 20

                                                                                                    7


             C.      The Monitor Has Engaged the Public.

                     The Monitor and his team have taken significant efforts to make the

      remedial process accessible to the public. First and foremost, they have published twelve

      reports summarizing the status of that process on their website, the NYPD’s website, and

      the Court’s docket. But they have also sought and maintained direct connections with

      community stakeholders, meeting with representatives of several groups—including

      Communities United for Police Reform, Malcom X Grass Roots Movement, Justice

      Committee, Make the Road NY, and others—during the monitorship. Moreover, the

      Monitor has asked community stakeholders to arrange calls and meetings with him when

      they would like to discuss the remedial process. Indeed, the Monitor has provided his

      personal cellphone number to them and invited them to call—and they have,

      occasionally, done so.

II.      Applicable Legal Standards

                     As this Court recognized in its Remedial Order, it is “the essence of equity

      jurisdiction that a court is only empowered to grant relief” that is “narrowly tailored to fit

      specific legal violations,” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114,

      144 (2d Cir. 2011) (citations omitted), and, therefore, “[t]he Monitor’s duties,

      responsibilities, and authority will be no broader than necessary to end the constitutional

      violations in the NYPD’s stop and frisk practices described in the Liability Opinion,”

      Remedial Order at 677.

                     Ordinarily, “a court may modify a final or permanent injunction only

      where conditions have so changed as to make such relief equitable, i.e., a significant

      change in the law or facts.” Sierra Club v. U.S. Army Corps of Eng’rs, 732 F.2d 253,
        Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 8 of 20

                                                                                                8


   256-57 (2d Cir. 1984). Modifying a permanent injunction involves balancing the

   principles of res judicata with “the right of a court to apply modified measures to

   changed circumstances.” Id. When an injunction’s beneficiary seeks to enforce the

   injunction “more effectively, equity countenances the modification of an injunctive

   decree if a better appreciation of the facts in light of experiences indicates that the decree

   is not properly adapted to accomplishing its purposes”. Philip Morris USA, Inc. v.

   Otamedia Ltd., 331 F. Supp. 2d 228, 244 (S.D.N.Y. 2004) (citation and quotation mark

   omitted); see also Civic Ass’n of Deaf of New York City, Inc. v. Giuliani, 970 F. Supp.

   352, 362-63 (S.D.N.Y. 1997) (refusing plaintiff class’s request to modify injunction to

   require city to restore alarm boxes where plaintiffs failed to provide evidence that

   modification would further purpose of injunction, and modification would also “impose a

   substantial financial burden” on defendants).

III.   Plaintiffs’ Motion to Modify the Remedial Order Should be Denied Because the
       Proposed Modifications Do Not Advance the Remedial Order’s Purposes

                  Plaintiffs ask this Court substantially to modify the Remedial Order by

   imposing five new requirements that they claim are necessary to increase “community

   involvement” with the Monitorship. (Mot. at 17.) But Plaintiffs’ Motion fails to explain

   why the current version of the Remedial Order is “not properly adapted to accomplishing

   its purposes,” or how “enforcement of the decree without modification would be

   detrimental to the public interest,” and fails to demonstrate that the Proposed

   Modifications are narrowly tailored to remedying the constitutional violations at issue.

   (Id.) Therefore, the Proposed Modifications lack legal warrant, and Plaintiffs’ Motion

   should be denied. See Civic Ass’n of Deaf, 970 F. Supp. at 362-63.
         Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 9 of 20

                                                                                                               9


          A.      The Court Should Not Modify the Remedial Order to Mandate the
                  Creation of a Community Collaborative Board.

                  Plaintiffs’ Proposed Modifications center around their request that the

Court appoint a seven-member Community Collaborative Board, funded by the City, to

advise the Monitor and Court regarding the formulation and implementation of reforms.

(Proposed Order ¶ 3.) The CCB, Plaintiffs say, “would provide [] input to the Monitor

and Court through Monitor meetings, presentations at public status conferences, and

reports”. (Mot. at 28.) The CCB would also “have access to and the ability to publicly

share all documents, information and data from the NYPD and Monitor that it needs to

complete its work.” (Proposed Order ¶ 3.) The only justification Plaintiffs offer for this

significant change is that input from the community is important to the reform process.

(Mot. at 29.) But Plaintiffs’ request would not enhance the Remedial Order’s ability to

accomplish its purposes, for three reasons.

                  First, the community groups whose input the CCB would elicit already

have ample opportunities to provide input in the reform process. As an initial matter,

those groups have the opportunity to provide their input through Plaintiffs’ counsel, who

have consistently channeled that input in providing feedback on the formulation and

implementation of reforms, as this very Motion illustrates. This is procedurally

appropriate in light of Plaintiffs’ role as counsel to a class of “[a]ll persons” who have

illegally been stopped by NYPD officers: the principal representatives of the

communities impacted by stop-and-frisk policies in this process are, and always have

been, Plaintiffs’ counsel and not other groups.3 And the remedial process has been


     3
      See Opinion and Order at 6, 08 Civ. 1034 (SAS) (S.D.N.Y. May 16, 2012) (ECF No. 206)
(approving certification of a class of “[a]ll persons who since January 31, 2005 have been, or in the future
     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 10 of 20

                                                                                                       10


enhanced by channeling those groups’ input through Plaintiffs’ counsel, who bring depth

of experience with the law governing the remedial process and depth of familiarity with

the process’s seven years of factual development, remedial proposals, legal arguments,

and rulings. Adding further, uninitiated community representatives to the core group of

remedial-process decisionmakers would add inefficiency to a process that has taken

seven years and is already set to take more.

                 Plus, community groups also have avenues for providing direct input to

the Monitor and Court. As to the Monitor, Communities United for Police Reform (CPR)

has had the opportunity to review and comment on draft policy reforms under the

Confidentiality Order, subject to the Monitor’s permission (which he has always

granted). (ECF No. 650 at ¶ 5.) Furthermore, CPR and other community groups are able

to communicate with the Monitor directly (and periodically do). As to the Court,

community groups may make amicus filings commenting on the reform

recommendations that the Monitor files (and they have, in fact, done so). (See, e.g., ECF

Nos. 551, 611, 656, 673; see also ECF No. 842-1 at ¶ 11 (highlighting CPR’s past

submissions in the Floyd case).) Given that the Monitor and the Court already receive

feedback from community groups, the fundamental alteration to the current remedial

process that would occur in enacting the CCB is not narrowly tailored to meet any

specific remedial goal.




will be, subjected to the New York Police Department’s policies and/or widespread customs or practices of
stopping, or stopping and frisking, persons in the absence of a reasonable, articulable suspicion that
criminal activity has taken, is taking, or is about to take place in violation of the Fourth Amendment,
including persons stopped or stopped and frisked on the basis of being Black or Latino in violation of the
Equal Protection Clause of the Fourteenth Amendment”).
     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 11 of 20

                                                                                                           11


                    Moreover, Plaintiffs’ reliance on the commissions established in the

Seattle, Cleveland, and Melendres cases is misplaced. (Mot. at 28 n. 41, 29 n. 42.) The

Settlement Agreements reached in Seattle and Cleveland were broad agreements between

the United States Department of Justice and the cities that provided for specific

obligations relating to a range of issues.4 Pursuant to those agreements, the cities agreed

to establish community commissions with specific duties—the commissions were not

court-appointed, like the commission Plaintiffs propose here.5 Similarly, the Judgment

Order in Melendres reached beyond specific legal violations like those in this case, with

provisions that aimed “[t]o rebuild public confidence and trust” and “to improve

community relationships”.6 Here, by contrast, the Remedial Order cannot be any broader

than necessary to end the NYPD’s violations of the Fourth and Fourteenth Amendments

described in the Liability Opinion, and the CCB is not tailored to ending those violations.

(Remedial Order at 677.)

                    Second, in light of the existing channels by which impacted communities

can participate in the remedial process, the key to the CCB’s purported incremental value

in engaging the public is its ability to publicize information privately provided by the

Monitor and NYPD—yet this Court has repeatedly found that public dissemination of

that information would significantly impair the remedial process. The first of these


      4
        See Settlement Agreement and Stipulated [Proposed] Order of Resolution, United States v. City of
Seattle, 12-cv-1282 (W.D. Wash. July 27, 2012) (ECF No. 3-1) (“Seattle Settlement”); Settlement
Agreement, United States v. City of Cleveland, 15-cv-1046 (N.D. Ohio June 12, 2015) (ECF No. 7-1)
(“Cleveland Settlement”).
     5
         Proposed Order ¶ 3; Seattle Settlement ¶ 6; Cleveland Settlement ¶ 15.
     6
      Supplemental Permanent Injunction/Judgment Order ¶ 107, Melendres v. Penzone, No. 07-cv-2513
(D. Ariz. Oct. 2, 2013) (ECF No. 606).
    Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 12 of 20

                                                                                           12


findings was in the dispute that led to the Confidentiality Order, which began when the

Monitor applied for that order on July 25, 2018. (ECF No. 622.) In opposing the

Monitor’s application, Plaintiffs argued that only a very narrow confidentiality order was

necessary, covering draft reforms and status reports and communications regarding those

materials. (ECF No. 627 at 1.) The Court rejected that argument and agreed with the

Monitor, entering a Confidentiality Order that found that “all stakeholders’ interests are

best served by ensuring the confidentiality of information and materials discussed in the

remedial phase of the above-captioned actions,” and that “without such a confidentiality

order, the effectiveness of the remedial phase of [the] actions may be seriously

compromised”. (ECF No. 650.) And just weeks ago, this Court reaffirmed that holding,

rejecting Plaintiffs’ motion to compel public access to certain information protected by

the Confidentiality Order because of the “need to preserve the free flow of information

between the Monitor and the parties”. (ECF No. 844.)

                Third, the CCB would require this Court to draw arbitrary lines

separating the stakeholders who should get access to information about the remedial

process from stakeholders who should not. This Court would need to explain, for

example, why the CCB should include representatives of some community groups and

not others that would like a seat, and why the core group of decisionmakers should

include the community representatives eligible to sit on the CCB but not the

representatives of the process’s many other stakeholders, such as “NYPD personnel,”

“police organizations,” or “the District Attorneys’ offices”. (Remedial Order at 686.)

By contrast, there is nothing arbitrary about confining the core group of decisionmakers
     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 13 of 20

                                                                                                        13


to the parties, whose lawsuit brought this remedial process into existence, and the

Monitor, who was appointed to oversee the process on the Court’s behalf.

         B.      The Court Should Not Modify the Remedial Order to Require Biannual
                 Public Status Conferences or to Require a Notice-and-Comment Process
                 for Disciplinary Reforms.

                 Plaintiffs request that the Court modify the Remedial Order to require

biannual “public status conferences with the Monitor, the parties, and the [CCB]”

(Proposed Order ¶ 2), and to require that “[a]ll Immediate and Joint Process disciplinary

reform proposals [] be developed in consultation with the CCB and using a notice and

public comment process coordinated by the Monitor” (id. at ¶ 4). Plaintiffs have not

demonstrated that either of these Proposed Modifications would further the purpose of

the Remedial Order.

                 First, status conferences are an unnecessary and inefficacious way of

“facilitat[ing] community stakeholders’ engagement with, and understanding of, the

workings and current status of the Floyd-Davis Monitorship.” (Mot. at 25.) The

Monitor’s existing public-engagement efforts are significant, and there is no need that he

be ordered to enhance them. The Monitor’s periodic status reports provide clear and

comprehensive overviews of any developments in and the status of the reform process,

and each is available on this Court’s public docket, the Monitor’s website, and the

NYPD’s website.7 Moreover, throughout the Monitor’s term, he has worked



     7
        Plaintiffs claim that the status reports “are only available on the Court’s PACER system and the
Monitor’s website, whose existence has never been publicized.” (Mot. at 10.) As noted above, the reports
are also available on the NYPD’s website. Moreover, a Google search for the phrase “NYPD Monitor”
returns as its top two results the Monitor’s website and the NYPD’s website, each with direct links to the
status reports. Plaintiffs’ counsel can also post the Monitor’s reports on their organizations’ websites,
which, to date, they have not done.
     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 14 of 20

                                                                                                         14


collaboratively with the parties, advocacy groups, and individual community members

and law-enforcement officers. For example, the Monitor and his team have met on

multiple occasions with CPR, including with members of its constituency organizations,

and have had phone calls and meetings with individual stakeholders and community

members. If Plaintiffs’ counsel would like to see more engagement, they too are able to

share non-confidential information about the remedial process with members of the

public in whatever format they deem best and elicit the public’s input for sharing with the

Monitor and Court.

                  As to efficacy, status conferences held in a federal courthouse are unlikely

to increase the number of people that engage with the Monitorship, as the status

conferences would not be conveniently timed or located and would not be designed for

communication with the general public. Therefore, this Proposed Modification would

not effectively enhance public engagement with the Monitorship, while imposing

additional obligations on the Court, the Monitor, and the Parties.8

                  Second, disciplinary reforms should not be ordered to undergo a notice

and comment process. There has already been significant public engagement with

disciplinary reforms in the JRP, and the disciplinary recommendations from that process

effectively have been implemented, pursuant to changes in the New York City Charter or



      8
        Though Plaintiffs point out that certain other monitorships employ public status conferences (Mot. at
24-25), those examples may reflect differences from this case in any of many variables, such as courts’
preferences about how to receive updates, norms about the channels by which community stakeholders may
communicate with the courts, and monitors’ efforts to engage the public outside of conferences. In this
case, community stakeholders may engage with the monitorship and have done so by communicating with
the Monitor and Plaintiffs’ counsel, through amicus submissions, and through the materials regarding the
workings and status of the monitorship that the Monitor makes substantial efforts to publish. Thus,
conferences are not necessary here.
    Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 15 of 20

                                                                                             15


City ordinances, including a disciplinary matrix (now labeled the NYPD’s Disciplinary

System Penalty Guidelines). Moreover, community organizations have the opportunity

to, and have continued to, provide the Monitor with their views regarding disciplinary

reforms, both directly and through the Plaintiffs’ counsel. In addition, Plaintiffs’ counsel

are free to publicize filed disciplinary reforms, which are susceptible to community input

through Plaintiffs’ counsel and through amicus submissions from community groups.

Indeed, Plaintiffs provide no basis for concluding that potentially interested parties are

more likely to participate in a notice and comment process than to submit the same or

similar written feedback in the form of an amicus filing. On the other hand, requiring the

Monitor to implement and coordinate a notice and comment process for disciplinary

reforms would require the Monitor team to expend significant resources developing and

managing the process.

               The logic of not requiring a notice and comment process for disciplinary

reforms is reinforced by the fact that no such process was required for reforms on other

matters, including reforms on policy, training, documentation, supervision, and auditing.

Plaintiffs have not provided, and cannot provide, any convincing rationale for treating

disciplinary reforms differently. Although a notice and comment process may be a useful

way for the NYPD to develop and implement policy changes, it is not required to

formulate this Court’s remedies.

       C.      The Court Should Not Modify the Remedial Order to Require Annual
               Community Surveys or Biannual Field Audits.

               Plaintiffs propose that, to assess “the extent to which the NYPD has

implemented and complied with the Immediate and Joint Process Reforms to remedy the
     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 16 of 20

                                                                                         16


Court’s findings of Fourth and Fourteenth Amendment violations,” the Monitor should be

required to conduct both “[a]nnual community surveys” and “[b]iannual field audits of

the stop-and-frisk and trespass enforcement activity of a representative sample of NYPD

officers using integrity testing methods”. (Proposed Order ¶ 1.) However, neither

community surveys nor field audits offer feasible and reliable methods for assessing the

NYPD’s compliance with constitutional standards, and therefore neither is narrowly

tailored to remedying the constitutional violations at issue. We note that the Court’s

findings of Fourth and Fourteenth Amendment violations were based to a great extent on

the same type of analysis that the Monitor now uses to assess compliance. The Court’s

findings were not based on community surveys or field audits. Instead, the Court relied

on statistical regression analyses for its Fourteenth Amendment analysis (Liability

Opinion at 583-89), and relied on a review of stop reports for its Fourth Amendment

analysis (id. at 578-83).

               i.      The Community Surveys Plaintiffs Propose Cannot Reliably Be
                       Used to Assess Compliance and Are Not Necessary.

               Community surveys will not improve the Monitor’s compliance metrics

because they cannot be used to provide reliable, objective data about the legality of police

conduct. Plaintiffs’ own description of the purpose of the proposed community surveys

highlights why they are not an appropriate tool for assessing compliance: “to assess

‘public perception of police-civilian street encounters’ and ‘the public’s experience with

Court-ordered reforms.’” (Mot. at 26.) The public’s perceptions and experiences are

important information, but do not bear directly on the NYPD’s compliance with the

Fourth and Fourteenth Amendments. They are neither part of legal compliance for law-
     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 17 of 20

                                                                                                           17


enforcement activity nor tailored in any way to determining that compliance.9

Community surveys should not be introduced to the Remedial Order, which must be

tailored to achieving legal compliance.

                  Plaintiffs point to the use or proposed use of community surveys in other

contexts, which is not informative here. The community surveys Judge Belen

recommended in his Final Report were for the purpose of “track[ing] police-community

relations broadly” (JRP Report at 250 (emphasis added)), not for assessing the NYPD’s

compliance with legal standards. And the other surveys Plaintiffs cite (which have been

discussed by Dr. Jennifer Eberhardt, an expert on the Monitor’s team) were

recommended to “help the [Oakland police] department understand its reputation in the

community at large”, not to assess compliance with legal standards.10 Similarly, the

majority of cases to which Plaintiffs point (Mot. at 26 n.35) do not involve a situation

where a court required that community surveys be used to assess compliance with the

Fourth and/or Fourteenth Amendment.11 As noted above, the Monitor’s duties and


     9
        This problem is exacerbated by Plaintiffs’ proposal that the community surveys employ
“participatory action research [(“PAR”)] methods.” (Proposed Order ¶ 1, Mot. at 27.) PAR is a research
methodology that uses a cyclical process of engagement throughout the research process, meaning that
researchers and participants take on active roles in collecting, analyzing, and drawing conclusions from
data using an iterative process. Put more simply, PAR involves a series of interactions between researchers
and subjects to observe information, reflect on that information, make further observations, re-reflect, and
so on. Because it focuses on collective discussion and reflection, the PAR methodology leads to study
results that are necessarily shaped by the attitudes and opinions of the researchers and subjects, rather than
objective data. See, e.g., Alice McIntyre, Participatory Action Research 1 (2008). The PAR methodology
is also inherently limited in the number of subjects that can realistically be studied. It would simply not be
feasible to use PAR methodology to survey a representative sample of individuals, and obtaining the
idiosyncratic perceptions of a small and non-representative subset of New York City residents would not
assist the Monitor in assessing compliance.
     10
        See Jennifer L. Eberhardt, Strategies for Change: Research Initiatives and Recommendations to
Improve Police-Community Relations in Oakland, California at 50 (Stanford Univ. 2016), available at
http://www2.oaklandnet.com/%20oakca1/groups/police/documents/webcontent/oak059292.pdf.
     11
      See Consent Decree ¶ 416, United States v. City of Ferguson, 16-CV-181 (E.D. Mo. Apr. 19, 2016)
(ECF No. 41); Consent Decree ¶ 174, United States v. City of Newark, 16-CV-1731 (D.N.J. Apr. 29, 2016)
     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 18 of 20

                                                                                                      18


responsibilities in this case may be no broader than necessary to end the NYPD’s

constitutional violations described in the Liability Opinion. (Remedial Order at 677.)

                 Finally, Plaintiffs’ concerns that the compliance metrics are biased in

favor of law enforcement data and perspectives are already addressed by the Monitor

Team’s methodology for evaluating police-civilian encounters. The Monitor Team’s

assessments of police-civilian encounters are not limited to the officer’s stop report,

which only includes the officer’s description and assessment of the encounter. In

addition to the stop report, Monitor Team reviews the BWC footage of the encounter, so

the Monitor Team can assess the accuracy and consistency of the officer’s narratives

against the BWC footage. Furthermore, Plaintiffs’ concerns will be addressed by the

study that this Court approved on February 12, 2021, which will be conducted by the

Institute for State and Local Governance (ISLG). (See ECF No. 817.) The ISLG study

will assess officer compliance with Fourth and Fourteenth Amendment standards,

whether police-citizen encounters are appropriately documented, and the circumstances

under which encounters may escalate, through the analysis of BWC footage by the

studies’ legal experts, consisting of retired judges. (Id. at Exhibit B.) The legal experts’

analysis will be used in further statistical analyses to identify racial disparities in

compliance, documentation, and escalation. Accordingly, the study will offer a vantage

on compliance that is based not on the perspectives of NYPD personnel, but on the

perspectives of independent legal experts.




(ECF No. 4-1); Consent Decree ¶ 456, United States v. Police Dep’t of Baltimore, 17-CV-0099 (D. Md.
Jan. 17, 2017) (ECF No. 2-2).
     Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 19 of 20

                                                                                             19


               ii.     Biannual Field Audits Cannot Realistically Be Used to Assess
                       Compliance.

       Plaintiffs propose that biannual field audits be used to “analyze officer behavior in

the field in real time by using trained testers . . . to assess whether and to what extent

officers respond differently on the basis of race and/or conduct stops, arrests, frisks

and/or searches without adequate legal bases.” (Mot. at 29-30.) Plaintiffs seek not just

field audits in which auditors would observe police officer actions, they also specify that

these audits must use “integrity testing methods”. (Proposed Order ¶ 1.) Integrity testing

would require that actors/testers (Plaintiffs suggest undercover officers from other

agencies) be on scene and execute “‘suspicious’ behaviors designed to attract police

attention.” (Mot. at 29.) These integrity testing methods raise significant safety concerns

for the civilian “target,” the officers, and bystanders. Moreover, these audits cannot

feasibly be implemented to assess the City’s legal compliance—a task that, as Plaintiffs

observe, would require auditing a “representative sample of NYPD officers.” (Proposed

Order ¶ 1.) To obtain such a sample, the Monitor’s experts determined that there would

need to be nearly 400 audits every six months. Those audits would constitute an

unreasonably massive undertaking. The burden of the proposed biannual field audits

would not be outweighed by their incremental benefit, considering that the Monitor’s

compliance metrics already contain methods for assessing the legality of officers’

conduct, and considering that those metrics are complemented by the ISLG study, which

will provide an independent assessment of officers’ compliance with legal standards and

racial disparities in police-citizen encounters.
    Case 1:08-cv-01034-AT Document 854 Filed 09/03/21 Page 20 of 20

                                                                               20


                                       ***

            For the foregoing reasons, Plaintiffs’ motion should be denied.



                                          Respectfully submitted,



                                                     /s/ Benjamin Gruenstein
                                                       Benjamin Gruenstein
                                                      Bradley Niederschulte
                                                          Emma Kolesar

                                        CRAVATH, SWAINE & MOORE LLP
                                          Worldwide Plaza
                                            825 Eighth Avenue
                                                New York, New York 10019
                                                   Phone: (212) 474-1000
                                                       Fax: (212) 474-3700
                                                          bgruenstein@cravath.com

Hon. Analisa Torres
   United States District Court
      Southern District of New York
          500 Pearl Street
              New York, New York 10007-1312
BY ECF
